EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Pennebaker on 7/19/2021.

The application has been amended as follows: 

Claim 1, step (a)(ii), last line, after “patient; and”, please insert - - (iii) identifying the MHI score for the patient as comprising greater than or equal to 50 on a scale from 0 to 100; and --.

Claim 1, replace step (b) as following:

 -- administering a therapeutically effective amount of a therapeutic agent to treat the CD in the patient based, at least in part, on the MHI score --

Replace claim 9 as following:

determining that the patient has a high probability of having endoscopically active disease based on the MHI score comprising greater than or equal to 50 on the scale from 0 to 100.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggest using mucosal healing index score incorporating a panel of 13 biomarkers (consisting of) for diagnosis of Crohn’s disease followed by treating the identified Crohn’s disease patients (emphasis added). The closest prior art is the reference of Singh (US 20150355195) where Singh uses a panel of biomarkers, including CRP, SAA1 and VCAM1 (see claims 22-25), and incorporating a mathematical algorithm for producing a test score in diagnosing Crohn’s disease. However, the instant invention applies 13 biomarkers for a more thorough and accurate diagnosis followed by treatment. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641